Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant argues that references failed to teach a feature of claims 1 and 21 i.e. “wherein the optical rotator is configured to increase a signal-to-noise ratio of a signal produced by the optical signal detector in response to the optical signal source” The Examiner disagrees because Sugioka et al. at ¶0084, ¶0099 discloses suppressing of a noise using polarization rotation angle, therefore discloses increase in signal-to-noise ratio. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 13-17 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the sensor package" in lines 6 and 8. There is insufficient antecedent basis for this limitation in the claim. Dependent claims are also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 13-17, 21-22, 24-27 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka et al. (US 2011/0193555 A1) in view of Blythe et al. (US 7265370).
[4a]; a signal path [2] extending through the sensor cell; signal-processing components on the signal path, the signal-processing components including: an optical signal source [a pump beam light source] within the sensor package [see Abstract] and outside the sensor cell [as shown]; an input optical rotator [13, 15, ¶0081] between the optical signal source and the sensor cell; an optical signal detector [16] within the sensor package and outside the sensor cell, wherein the optical rotator is configured to increase a signal-to-noise ratio of a signal [V1 as an example] produced by the optical signal detector in response to the optical signal source [¶0099, ¶0112]. Sugioka is silent about a positioner configured to adjust a position of one of the signal-processing components. Blythe et al. (hereafter Blythe) discloses the positioner [positioner for 455 i.e. 452, fig. 4] includes a linear positioner configured to move the signal source (signal-processing components) [437] along a linear axis. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Sugioka using the teaching of Blythe, in order to obtain advantages that movement has to offer. 
Regarding claims 2 and 24, Sugioka discloses the sensor cell has an alkali vapor cavity containing an alkali metal [see ¶0044, ¶0079-0080, ¶0046, ¶0079]. 
Regarding claims 3 and 25, Sugioka discloses the optical signal source is a polarized signal source [¶0020-0021]; the positioner includes a rotational positioner configured to rotate the polarized signal source [see “spin”].
Regarding claims 4 and 26, Sugioka discloses the optical signal source is an unpolarized optical signal source [¶0020]; the signal-processing components include an  [¶0021]  between the unpolarized optical signal source and the input optical rotator; and the positioner includes a rotational positioner configured to rotate the input linear polarizer.
Regarding claims 5, 21 and 27, Sugioka discloses all the elements except for the positioner includes a linear positioner configured to move the optical signal source along a linear axis perpendicular to the signal path. Blythe et al. (hereafter Blythe) discloses the positioner [positioner for 455 i.e. 452, fig. 4] includes a linear positioner configured to move the optical signal source [437] along a linear axis. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Sugioka using the teaching of Blythe, in order to obtain advantages that movement has to offer.
Regarding claims 8 and 30, as stated above at rejection of claim 5, Blythe discloses the wherein the positioner includes a linear positioner configured to move the optical signal source along a linear axis parallel to the signal path. 
Regarding claims 9 and 31, Sugioka discloses the signal-processing components include: an output optical rotator [14] between the signal detector and the sensor cell; and a linear polarizer between the output optical rotator and the signal detector; and the positioner includes a rotational positioner (a second positioner)configured to rotate the linear polarizer [¶0081].
Regarding claims 10 and 32, Sugioka discloses all the elements except for the positioner includes a linear positioner configured to move the signal detector along a linear axis perpendicular to the signal path. Blythe discloses the positioner includes a linear positioner [positioner for 355, see fig. 3] configured to move the signal detector [334] along a linear axis. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Sugioka using the teaching of Blythe, in order to obtain advantages that movement has to offer.
Regarding claims 13 and 33, the combination of Sugioka and Blythe discloses the positioner includes a linear positioner; and the linear positioner is configured to move the one of the signal-processing components along a linear axis. They are silent about move through a range of at least 10 percent of a width of an alkali vapor cavity of the sensor cell, wherein the width is perpendicular to a signal path through the alkali vapor cavity. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the combination of Sugioka and Blythe for 10 percent range, is only a matter of design choice without adding an additional skill.
Regarding claims 14 and 34, as stated above at rejection of claim 13, use of the positioner includes a linear positioner; and the linear positioner is configured to move the one of the signal-processing components along a linear axis through a range of at least 200 microns requires ordinary skill in the art. The combination can obviously be modify by an ordinary skill in the art for the same purpose that the combination of Sugioka and Blythe have to offer.
Regarding claims 15 and 35, the combination of Sugioka and Blythe can be modified to include the positioner includes a rotational positioner; and the rotational positioner is configured to move the one of the signal-processing components through an angular range of at least 40 degrees, without any undue burden by an ordinary skill in the art.

Regarding claim 17, Sugioka discloses the positioner includes a rotational positioner; and the rotational positioner is configured to maintain the one of the signal-processing components in a adjusted angular position.
Regarding claim 22, modified Sugioka discloses the optical source is located between the optical cavity and the positioner.


Claims 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka and Blythe as applied to claims 1 and 21 above, and further in view of Sarkar et al. (US 6,806,991 B1).
Regarding claims 36-41, the combination of Sugioka and Blythe discloses all the elements including the positioner is configured to adjust the position of the one of the signal-processing components. They are silent about a movable plate actuated by an electrostatic force or piezoelectric action or thermal expansion. Sarkar et al. (hereafter Sarkar) at lines 24-32 of column 6 discloses the positioner is configured to adjust the position of the one of the signal-processing [see “payload” at Abstract] components using a movable plate [stage] actuated by an electrostatic force (see electrostatic force at claim 3) or piezoelectric action [see Piezo stack actuators at claims 4 and 18] or thermal expansion [see electrothermal actuators at claim 4]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 3, 2022